PECK, District Judge.
On motion to quash the indictment. Identical questions are presented in each case.
[1] The indictment is not multifarious. The offense is charged by the allegations of fact, not by the references to laws. The latter are surplusage.
[2] The indictment is sufficient. The word “may” in the last clause of the first paragraph of section 25 of the National Defense (Lever) Act (40 Stat. 276 [Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 3115%q]) is permissive. The President is thereby empowered, not required, to exercise his authority to regulate the prices and production of coal through the Federal Trade Commission in each instance. This is the ordinary significance of the word. United States v. Lexington Mill Co., 232 U. S. 399, 34 Sup. Ct. 337, 58 L. Ed. 658, L. R. A. 1915B, 774. And that it was so intended is clear from the context. It may be noted that the third paragraph vests in the President a similar optional discretion to act through the commission or otherwise.
[3] The authority of the commission under the thirteenth paragraph of the section is to fix local prices only after direction by the President to make the investigation authorized by the eleventh paragraph. The grant of powers to the commission is contingent, and does not become effective until that direction is given. Such grant does not, therefore, require the construction of the first paragraph, to the effect that the President can act only through the commission, for which the defendant contends. United States v. Pennsylvania Central Coal Co. (D. C.) 256 Fed. 703.